Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the limitation "polysiloxane comprising polyether units".  There is insufficient antecedent basis for this limitation in claim 7 given that it does not mention polyether moieties in association with any of the variable that together constitute the copolymer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drechsler et al., U.S. Patent # 6,406,683 and Briehn et al., U.S. Patent Application Publication No. 2007/0232729.
	See Example 16 where a lipstick composition comprising 19.2 wt. % of MQ 803 (M/Q ratio of 0.7:1) manufactured by Wacker Silicones and 10.8% by weight of polydimethylsiloxane gum having a viscosity of 2,500,000 is described.  The reference is silent as to the silanol index of the MQ resin.  Indeed, this appears to be a rather novel way of disclosing the silanol content of a resinous silicone polymer that is not easily correlated with other more conventional ways of reporting this parameter.  On the other hand, paragraph [0061] of Briehn says that the Wacker-produced resin doesn’t carry any SiOH groups so it would inherently have a silanol index, the measurement of which is outlined in the instant Specification at page 5, of less than 300, or even 270 as claim 6 requires.
	As for claims 5 and 7-9, these are anticipated because they are further limiting of the silicone polyamide whereas the rejection is predicated upon claimed component (b) being the polysiloxane with a viscosity exceeding 600,000 cSt.  Claims 5 and 7-9 do not stipulate that component (b) is confined to the silicone polyamide.  Rather, they simply further define that polymer in more limiting terms.  (The limitations of claim 9 are, however, satisfied by the composition in prior art Example 16.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDermott et al., U.S. Patent Application Publication No. 2012/0052030 and Briehn et al., U.S. Patent Application Publication No. 2007/0232729.  The abstract of this disclosure discloses a cosmetic composition comprising a silicone polyamide, a silicone resin, at least 51% of the remaining weight being contributed by pigments and other material aspects of a dyestuff.  According to paragraph [0023], the silicone polyamide component is preferably a solid and [0093,0104] discloses quantities of the copolymer and resin consistent with those mandated in claim 2.  As before, MQ resin product number 803 sold by Wacker, (characterized as TMS 803 because they label the resins as trimethylsiloxy silicate resins which the skilled artisan will appreciate are the same thing as MQ resins) is identified as a favored permutation of the resin component [0103] and, to reiterate, Briehn says that this product is devoid of SiOH groups.
The polymer adhering to formula (III), paragraph [0082] is strongly coincident in scope with that outlined in claim 7.  (The copolymer of formula (III) features siloxane segments having two different average chain lengths and seems to be suggestive that two distinct carboxy-terminated polydiorganosiloxanes with distinct average degrees of polymerization are used in its construction but both types of repeating unit are co-extensive in scope with units adhering to the formula shown in claim 7.)  A full 70% of the copolymers encompassed within formula (III) read on the silicone polyamide of claim 7.
	(Non)volatile oils/solvents in quantities constituent with the requirements of claim 9 are contemplated in [0109-0142] but the materials correlated with the claimed coloring agents constitute more of the weight fraction of the prior art composition than claim 9 allows.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 3, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765